  Case 3:19-cv-00813-REP Document 16 Filed 12/17/19 Page 1 of 1 PageID# 188


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division
                                                               p          I
                                                               b
CHURMA ECONOMICS
& ANALYTICS,     LLC,
                                                                    DEC i 7 ?0I9

                                                               ULUHK. U.S. DISTRICT COURT
        Plaintiff,                                                   RICHMOND. VA


V.                                          Civil Action No.   3:19cv813

RICHARD LOMBARDO,

        Defendant.


                                    ORDER


        Having reviewed the file herein and finding that, pursuant to

Fed. R. Civ. P. 15(a)(1)(B), the plaintiff filed its FIRST AMENDED

COMPLAINT on December 9, 2019 (ECF No. 12), it is hereby ORDERED

that the MOTION OF DEFENDANT RICHARD LOMBARDO TO DISMISS COMPLAINT

PURSUANT TO FED. R. CIV. P. 12(b) (6)        (ECF No. 9) is denied as moot.

It is further ORDERED that the defendant shall file his Answer and

any other motions with respect to the FIRST AMENDED COMPLAINT by

December 23,     2019.

        I t i s so ORDERED.




                                                      /s/
                                   Robert E. Payne
                                   Senior United States District Judge
Richmond, Virgini
Date:   December
                     1^'   2019
